THOMAS WEISEL PARTNERS GROUP, INC. REPORTS FOURTH QUARTER RESULTS San Francisco, CA, February 11, 2009 – Thomas Weisel Partners Group, Inc. (NASDAQ: TWPG) today released results for the three months ended December 31, 2008, reporting a net loss of $21.5 million, or $0.67 per share, on net revenues of $31.5 million.For the year ended December 31, 2008 the firm reported a net loss of $158.6 million, or $4.90 per share, on net revenues of $189.5 million.The full year results include a non-cash goodwill charge-off of $92.6 million or $2.86 per share.As of December 31, 2008, the firm’s cash and cash equivalents were $116.6 million. Adjusting for certain non-cash events related to its initial public offering and the amortization of intangible assets acquired in the purchase of Westwind Partners, as well as the one-time charge-off of goodwill acquired as a result of the acquisition of Westwind Partners in the third quarter of 2008, the firm reported a non-GAAP net loss of $18.7 million, or $0.59 per share, for the three months ended December 31, 2008 and a non-GAAP net loss of $53.5 million, or $1.65 per share, for the year ended December 31, 2008.A reconciliation between GAAP results and these non-GAAP measures is discussed below under “Non-GAAP Financial Measures.” The fourth quarter revenue run rate was $48.0 million, which excludes non-recurring and non-cash items totaling $16.4 million.The non-recurring item in the fourth quarter was $5.7 million in convertible trading losses.The non-cash items in the fourth quarter include, among other items, $0.9 million in warrant write-downs and $9.3 million in mark-to-market private equity investment write-downs.The firm has significantly reduced its exposure to convertible securities and warrants to the point that any future losses would be minimal.Further, the firm has completed another 10% reduction in headcount.Reductions to both compensation and non-compensation expenses enable the firm to operate atcash break-even based on a quarterly revenue run rate of approximately $50 million.A reconciliation between GAAP results and these non-GAAP measures is discussed below under “Non-GAAP Financial Measures.” “Our performance was impacted by a dramatic slowdown in capital markets activity and our results also reflect a number of charges that we don’t expect to recur in 2009.We continue to take significant steps to reduce operating expenses in-line with revenues, and we implemented additional measures to increase the variability of our compensation model to manage compensation expenses through a prolonged downturn if the low level of activity in the capital markets continues.These steps position the firm to operate at cash break-even on the fourth quarter revenue run rate,” said Thomas W.
